DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the battery (claims 1 and 3), control part (claims 1-3), emitter (claim 1), actuator (claim 2), and link or crankshaft (claim 6) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation (see 37 CFR 1.75(i)).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 5, the phrase “branched structure for capturing” has no further elaboration in the specification.  Therefore any branched structure capable of capturing something will meet the broadest reasonable interpretation of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and therefore claims 2-7) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, lines 3 and 9 recite an “emitter,” but neither the claims nor the disclosure provide any detail as to what this emitter is, or what it emits.  It is therefore unclear what is being claimed, and one of ordinary skill in the art would not be able to make or use the invention.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7 (and therefore all claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "intelligent" in claims 1-3 and 7 is a relative term which renders the claim indefinite.  The term "intelligent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While the term is used extensively throughout the claims and specification to describe controls, controllers and sensors, at no point does the disclosure explain what defines or construes an “intelligent” component.
Regarding claim 3, lines 2-3 recite that the battery supplies energy to the battery. The intent of this limitation is unclear.
Regarding claim 4, it is unclear how a brush can be active, passive, or on a spectrum therebetween.  For the purposes of this action, the pollination device will be interpreted as a brush.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Samuel US 2015/0307191.
Regarding claim 1, Samuel teaches a micro air vehicle [0049] for autonomous agricultural pollination, characterized in that it comprises:
a robot body 1400, 
an intelligent control part 102, 
an intelligent sensor part 110, 
a battery [0055], 
a pollination device (not shown, but as the device can be used for pollination [0118] some pollination device is inherently included) and 
an emitter 112 (feedback signals are emitted), 
wherein the robot body comprises:
a body part 1402 and a flapping-wing mechanism 1418, 1428, etc.

    PNG
    media_image1.png
    226
    490
    media_image1.png
    Greyscale

Figure 1- Samuel Figure 14
Samuel does not teach the exact locations of all components, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the components wherever they were desired in order to achieve the desired functionality and manufacturability, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse
Regarding claim 2, Samuel teaches the invention as claimed as detailed above with respect to claim 1.  Samuel also teaches that the intelligent control part comprises an intelligent controller 102 and an actuator 1406, 1428, 1430.
Regarding claim 3, Samuel teaches the invention as claimed as detailed above with respect to claim 1.  Samuel also teaches that the battery supplies energy to the robot body 1400, the intelligent control part 102, the intelligent sensor part 110 and the pollination device, and performs energy storage [0055].
Regarding claim 6, Samuel teaches the invention as claimed as detailed above with respect to claim 1.  Samuel also teaches that the flapping-wing mechanism 1418, 1428 is a link mechanism 1438 or a crankshaft mechanism 1434.

    PNG
    media_image2.png
    182
    441
    media_image2.png
    Greyscale

Figure 2- Samuel Figures 15A and 15B
Claims 4, 5 and 8 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Samuel US 2015/0307191 in view of Chepil US 2,775,065.
Regarding claim 4, Samuel teaches the invention as claimed as detailed above with respect to claim 1.  Samuel does not teach details of the pollination device.  Chepil teaches a vehicle for agricultural pollination that uses brushes 63
Regarding claim 5, Samuel teaches the invention as claimed as detailed above with respect to claim 1.  Samuel does not teach details of the pollination device.  Chepil teaches a vehicle for agricultural pollination that uses brushes 62, wherein a branched structure for capturing is provided on each bristle 63 of the brushes (column 3, lines 50-53).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pollination device of Samuel with brushes as taught by Chepil in order to use a simple, proven device for pollination (column 4, lines 55-64).
Regarding claim 8, Samuel and Chepil teach the invention as claimed as detailed above with respect to claim 4.  Chepil also teaches that a branched structure for capturing is provided on each bristle 63 of the brushes (column 3, lines 50-53).
Claim 4 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Samuel US 2015/0307191 in view of Calleija US 10,701,852.
Regarding claim 4, Samuel teaches the invention as claimed as detailed above with respect to claim 1.  Samuel does not teach details of the pollination device.  Calleija teaches a vehicle for agricultural pollination that uses brushes (column 19, line 67- column 20, line 6).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pollination device of Samuel with brushes as taught by Calleija in order to use a simple, proven device for pollination.
Claim 5 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Samuel US 2015/0307191 in view of Calleija US 10,701,852 and Montoli US 6,810,885.
Regarding claim 5, Samuel teaches the invention as claimed as detailed above with respect to claim 1.  Samuel does not teach details of the pollination device.  Calleija teaches a vehicle for agricultural pollination that uses brushes (column 19, line 67- column 20, line 6).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pollination device of Samuel with brushes as taught by Calleija in order to use a simple, proven device for pollination.
10 for gathering and distributing particles that comprises a branched structure for capturing on each bristle 14. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pollination device of Samuel and Calleija with branched bristles as taught by Montoli in order to “provide enhanced (particulate) holding and application” (column 4, lines 62-64).
Regarding claim 8, Samuel and Calleija teach the invention as claimed as detailed above with respect to claim 4.  Neither Samuel nor Calleija teach that a branched structure for capturing is provided on each bristle of the brushes.  Montoli teaches a brush 10 for gathering and distributing particles that comprises a branched structure for capturing on each bristle 14. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pollination device of Samuel and Calleija with branched bristles as taught by Montoli in order to “provide enhanced (particulate) holding and application” (column 4, lines 62-64). 
Claim 7 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Samuel US 2015/0307191 in view of Deng US 2016/0159477.
Regarding claim 7, Samuel teaches the invention as claimed as detailed above with respect to claim 1.  Samuel also teaches that the intelligent sensor part 110 comprises an inertial navigation sensor [0097].  Samuel does not teach a speed sensor and a temperature sensor.  Deng teaches a micro air vehicle that comprises a temperature sensor, a speed sensor and an inertial navigation sensor [0033].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor part of Samuel with temperature and speed sensors as taught by Deng in order to obtain as much information as possible about the operating environment and status of the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 517 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARC BURGESS/Primary Examiner, Art Unit 3642